Exhibit 10.6




GUARANTY AND SURETYSHIP AGREEMENT







THIS GUARANTY AND SURETYSHIP AGREEMENT (hereinafter referred to as this
“Agreement”) is made as of the 3rd day of October, 2012, by and between INLAND
DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation (hereinafter
referred to as “Guarantor”), and THE HUNTINGTON NATIONAL BANK, successor by
purchase to Sky Bank, with offices at 310 Grant Street, 5th Floor, Pittsburgh,
Pennsylvania 15219 (hereinafter referred to as “Bank”).







WITNESSETH:







WHEREAS, Dayville Property Development LLC, a Connecticut limited liability
company (hereinafter referred to as “Borrower”), executed and delivered to Sky
Bank that certain Mortgage Note dated January 27, 2006 in the maximum principal
sum of $47,000,000.00 (hereinafter referred to as the “Original Note”); and




WHEREAS, Sky Bank and Borrower entered into that certain Construction Loan
Agreement dated January 27, 2006 (hereinafter referred to as the “Loan
Agreement”); and




WHEREAS, the loan evidenced by the Original Note and the Loan Agreement is
hereinafter referred to as the “Original Loan”; and




WHEREAS, the Original Note is secured, inter alia, by: (i) that certain Open-End
Mortgage Deed and Security Agreement dated as of January 27, 2006 from Borrower
to Sky Bank (hereinafter referred to as the “Mortgage”), recorded with the Town
Clerk of the Town of Killingly, Connecticut in Book 1036, Page 210 and
encumbering certain real property and the improvements thereon erected situate
in Windham County, Connecticut, and more particularly described therein
(hereinafter referred to as the “Mortgaged Property”), and (ii) that certain
Assignment of Rents and Leases dated as of January 27, 2006 from Borrower to Sky
Bank (hereinafter referred to as the “Assignment”), recorded with the Town Clerk
of the Town of Killingly, Connecticut in Book 1036, Page 246; and




WHEREAS, in order to induce Sky Bank to make the Original Loan to Borrower,
Louis R. Cappelli (hereinafter referred to as “Cappelli”) executed and delivered
to Sky Bank: (i) that certain Guaranty and Suretyship Agreement dated as of
January 27, 2006 (hereinafter referred to as the “Original Payment Guaranty”),
and (ii) that certain Completion Guaranty dated as of January 27, 2006
(hereinafter referred to as the “Original Completion Guaranty”); and




WHEREAS, the Original Payment Guaranty and the Original Completion Guaranty are
sometimes hereinafter collectively referred to as the “Original Guaranties”; and








WHEREAS, Borrower, Cappelli and Louis L. Ceruzzi, Jr. (hereinafter referred to
as “Ceruzzi”) executed and delivered to Sky Bank that certain Environmental
Indemnity Agreement dated as of January 27, 2006 (hereinafter referred to as the
“Original Indemnity”); and




WHEREAS, Sky Bank, Borrower, Cappelli and Ceruzzi entered into that certain Loan
Modification Agreement dated as of August 1, 2007 (hereinafter referred to as
the “First Modification”); and




WHEREAS, Borrower executed and delivered to Bank, in substitution for the
Original Note, that certain Amended and Restated Mortgage Note dated as of March
26, 2008 in the maximum principal amount of $46,000,000 (hereinafter referred to
as the “First Restated Note”); and




WHEREAS, in connection with the First Restated Note, Bank, Borrower, Cappelli
and Ceruzzi entered into that certain Second Loan Modification and Extension
Agreement dated as of March 26, 2009 (hereinafter referred to as the “Second
Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Third
Loan Modification and Extension Agreement dated as of September 1, 2009
(hereinafter referred to as the “Third Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Fourth
Loan Modification and Extension Agreement dated as of November 1, 2009
(hereinafter referred to as the “Fourth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Fifth
Loan Modification and Extension Agreement dated as of January 1, 2010
(hereinafter referred to as the “Fifth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Sixth
Loan Modification and Extension Agreement dated as of March 1, 2010 (hereinafter
referred to as the “Sixth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Seventh
Loan Modification and Extension Agreement dated as of June 1, 2010 (hereinafter
referred to as the “Seventh Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Eighth
Loan Modification and Extension Agreement dated as of August 31, 2010
(hereinafter referred to as the “Eighth Modification”); and




WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Ninth
Loan Modification and Extension Agreement dated as of November 1, 2010
(hereinafter referred to as the “Ninth Modification”); and





-2-







WHEREAS, Bank, Borrower, Cappelli and Ceruzzi entered into that certain Tenth
Loan Modification and Extension Agreement dated as of April 1, 2011 (hereinafter
referred to as the “Tenth Modification”); and




WHEREAS, Borrower executed and delivered to Bank, in substitution for the First
Restated Note, that certain Second Amended and Restated Mortgage Note dated as
of July 22, 2011 in the principal amount of $45,000,000 (hereinafter referred to
as the “Second Restated Note”); and




WHEREAS, BVS Acquisition Co., LLC, a Delaware limited liability company
(hereinafter referred to as “BVS”), executed and delivered to Bank that certain
Guaranty and Suretyship Agreement dated as of July 22, 2011 (hereinafter
referred to as the “BVS Guaranty”); and




WHEREAS, Borrower and BVS executed and delivered to Bank that certain
Environmental Indemnity Agreement dated as of July 22, 2011 (hereinafter
referred to as the “BVS Indemnity”); and




WHEREAS, Borrower, Bank, Cappelli, Ceruzzi and BVS entered into that certain
Eleventh Loan Modification and Extension Agreement and Release of Guaranties and
Indemnity dated as of July 22, 2011 (hereinafter referred to as the “Eleventh
Modification”) pursuant to which the parties: (i) terminated the Original
Guaranties and the Original Indemnity and released Cappelli and Ceruzzi from
their respective obligations thereunder, and (ii) further modified the Loan
Documents to reflect the substitution of the Second Restated Note for the First
Restated Note, the termination of the Original Guaranties and the Original
Indemnity and the execution and delivery of the BVS Guaranty and the BVS
Indemnity; and




WHEREAS, Borrower executed and delivered to Bank, in substitution for the Second
Restated Note, that certain Third Amended and Restated Mortgage Note dated as of
the date herewith in the original principal amount of $33,000,000 (hereinafter
referred to as the “Third Restated Note”); and




WHEREAS, Borrower and Guarantor have executed that certain Environmental
Indemnity Agreement of even date herewith (hereinafter referred to as the
“Replacement Indemnity”); and




WHEREAS, Borrower, Bank, BVS and Guarantor have entered into that certain
Twelfth Loan Modification and Extension Agreement and Release of Guaranty and
Indemnity of even date herewith (hereinafter referred to as the “Twelfth
Modification”), pursuant to which the parties: (i) terminated the BVS Guaranty
and the BVS Indemnity and released BVS from its obligations thereunder, and (ii)
further modified the Loan Documents to reflect the substitution of the Third
Restated Note for the Second Restated Note, the termination of the BVS Guaranty
and the BVS Indemnity and the execution and delivery of this Guaranty and the
Replacement Indemnity; and








-3-




WHEREAS, the First Modification, the Second Modification, the Third
Modification, the Fourth Modification, the Fifth Modification, the Sixth
Modification, the Seventh Modification, the Eighth Modification, the Ninth
Modification, the Tenth Modification, the Eleventh Modification and the Twelfth
Modification are sometimes hereinafter collectively referred to as the
“Modifications”; and




WHEREAS, the Loan Agreement, the Mortgage, the Assignment and all other
documents executed with respect to the Original Loan, all as modified by the
Modifications, together with the Third Restated Note, this Agreement and the
Replacement Indemnity, are hereinafter collectively referred to as the “Loan
Documents”; and




WHEREAS, all indebtedness of Borrower to Bank evidenced by the Third Restated
Note, both principal and interest, and all other obligations and liabilities of
Borrower to Bank created or incurred under the Third Restated Note or under any
other Loan Document, all as modified by the Modifications, whether now existing
or hereafter arising, contracted or incurred, are collectively referred to
herein as the “Debt”; and  




WHEREAS, Guarantor will benefit from the indebtedness incurred by Borrower
pursuant to the Third Restated Note and desires to secure the Debt in the manner
hereinafter set forth.  




NOW THEREFORE, for and in consideration of the Debt and other good and valuable
considerations paid by Bank to Guarantor, the receipt and legal sufficiency of
which are hereby acknowledged by Guarantor, and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:   







ARTICLE I




Section 1.1.

Guarantor represents and warrants to Bank that:  




(a)

Neither the execution and delivery of this Agreement, the consummation of the
transactions herein contemplated nor compliance with the terms and provisions
hereof will conflict with or result in a breach of any of the terms, conditions
or provisions of any law or of any regulation, order, writ, injunction or decree
of any court or governmental instrumentality or of any agreement or instrument
to which Guarantor is a party or by which Guarantor is bound or to which
Guarantor is subject, or constitute a default thereunder or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property of Guarantor pursuant to the terms of any
such agreement or instrument.   




(b)

Guarantor is not a party to any contract, agreement, claim, suit or litigation
which materially and adversely affects Guarantor’s property, assets or financial
conditions.  








-4-




(c)

This Agreement is a valid and legally binding agreement of Guarantor and is
enforceable against Guarantor in accordance with its terms.  




(d)

Guarantor has either examined the Loan Documents or has had an opportunity to
examine the Loan Documents and has waived the right to examine them.  




(e)

Guarantor has the full power, authority and legal right to execute, deliver and
perform this Agreement.  




(f)

Guarantor has filed all federal, state and local tax returns and other reports
which Guarantor is required by law to file prior to the date hereof and which
were material to the conduct of its business, has paid or caused to be paid all
taxes, assessments and other governmental charges that were due and payable
prior to the date hereof and has made adequate provisions in Guarantor’s
financial statements for the payment of such taxes, assessments and other
charges accruing but not yet paid or payable.   







ARTICLE II




Section 2.1.

Without limitation or restriction upon any of the other covenants of Guarantor
in this Agreement, Guarantor hereby (a) unconditionally guarantees and becomes
surety for the due and punctual payment of twenty-five percent (25%) of the Debt
and every part thereof as and when due, whether at stated maturity, by
acceleration or otherwise, in accordance with the terms of the Third Restated
Note and any other Loan Document, and (b) covenants with Bank to pay punctually
the obligation stated in (a) above as and when the same become payable, and to
pay all reasonable third party expenses which may be incurred and actually paid
by Bank in its efforts, reasonably required, to collect and/or enforce
performance of any or all of such obligations or in enforcing any right
hereunder.  All of the obligations set forth in this Section 2.1 shall be
referred to herein as the “Obligations”.







ARTICLE III




Section 3.1.

Guarantor hereby waives (a) any presentment for payment, notice of nonpayment,
demand, protest, or notice of acceptance of this Agreement and (b) any notice or
notices of any matters described or referred to in the next succeeding paragraph
hereof.  




Section 3.2.

The obligations of Guarantor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to and
shall not be released, discharged or in any way affected by (1) any amendment or
modification of or supplement to the Third Restated Note or any other instrument
or agreement made at any time in respect of the indebtedness evidenced by the
Third Restated Note, including, without limitation, the other Loan Documents,
provided





-5-




such amendment, modification, supplement or agreement has been executed by
Borrower; (2) any exercise or nonexercise of or delay in exercising any right,
remedy, power or privilege under or in respect of this Agreement, the Third
Restated Note, or any of the other Loan Documents (even if any such right,
remedy, power or privilege shall be lost thereby), or any waiver, consent,
indulgence or other action or inaction in respect thereof; (3) any bankruptcy,
insolvency, arrangement, composition, assignment for the benefit of creditors or
similar proceeding commenced by or against Borrower, any of its members or
Guarantor; (4) any failure to perfect or continue perfection of, or release or
waiver of, any rights given to Bank in any property as security for the
performance of any of Borrower’s obligations under the Mortgage, the Third
Restated Note or any other Loan Document; (5) any extension of time for payment
of the Third Restated Note or performance of any of the obligations contained in
this Agreement; (6) the dissolution of Guarantor; (7) the genuineness, validity
or enforceability of the Loan Documents; (8) any limitation of liability of
Borrower contained in the Loan Documents; (9) any defense that may arise by
reason of the failure of Bank to file or enforce a claim against the estate of
Borrower in any bankruptcy or other proceeding; (10) the voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of the
property described in the Loan Documents, marshalling of assets and liabilities,
or other similar proceeding affecting Borrower or any of its assets; (11) the
release of Borrower or of Guarantor from performance or observance of any of the
agreements, covenants, terms or conditions contained in the Loan Documents by
operation of law; or (12) any other circumstances which might otherwise
constitute a legal or equitable discharge of a guarantor or surety.




Section 3.3.

Except as specifically required under the Loan Documents, Guarantor hereby
waives any and all notice of every kind to which Guarantor might otherwise be
entitled with respect to the incurring of any further obligation or liability by
Borrower to Bank, the demand for payment or the payment of all or any
obligations or liabilities of Borrower to Bank (whether now existing or
hereafter arising) or the presentment of any instrument for payment at any time
in connection with any obligation or liability of Borrower or the protest or
nonpayment thereof.  Guarantor hereby waives, surrenders and agrees not to claim
or enforce, unless and until the Obligations are fully paid and performed, (i)
any right to be subrogated in whole or in part to any right or claim of Bank
against Borrower arising under the Loan Documents or any other collateral given
to Bank as security for the payment or performance of the Obligations and (ii)
any right to require the marshalling of any assets of Borrower, which right of
subrogation or marshalling might otherwise arise from any partial or full
payment of the Obligations by Guarantor.  




Section 3.4.

No set-off, claim, reduction or diminution of any obligation, or any defense of
any kind or nature, which Borrower has or may have against Bank shall be
available hereunder to Guarantor against Bank; provided, however, that Guarantor
may assert as defenses against Bank (1) the full payment or performance of the
Obligations, and/or (2) any defenses of Guarantor arising under the provisions
of this Agreement.   








-6-







ARTICLE IV




Section 4.1.

If any one or more of the following Events of Default shall occur and be
continuing, that is to say:  




(a)

Default shall be made in the payment of principal or interest on the Third
Restated Note when due; or  




(b)

The occurrence of an Event of Default as defined in any other Loan Document
shall have occurred and be continuing beyond any period of grace provided with
respect thereto;




then, and in any such event, Bank shall be entitled, by written notice to
Guarantor and Borrower, to declare the outstanding principal balance of the
Third Restated Note and interest accrued thereon and all obligations of
Guarantor hereunder to be forthwith due and payable, and the same shall
thereupon become immediately due and payable without presentment, demand,
protest or other notice of any kind to Guarantor, all of which are hereby
expressly waived.  







ARTICLE V




[INTENTIONALLY BLANK]







ARTICLE VI




Section 6.1.

 Guarantor shall furnish to Bank (a) within one hundred twenty (120) days after
the end of each calendar year, Guarantor’s audited annual financial statements
and any other supplemental statements, in form and content satisfactory to Bank
and certified by Guarantor to be true and correct, and (b) such other additional
financial information relating to Guarantor as Bank may reasonably require.  







ARTICLE VII




Section 7.1.

Each and every right, remedy and power hereby granted to Bank or allowed it by
law or other agreement shall be cumulative and not exclusive of any other, and
may be exercised by Bank at any time and from time to time.  




Section 7.2.

This shall be an agreement of suretyship as well as of guaranty and Bank may
proceed directly against Guarantor, or any one or more than one of them,
whenever any payment or performance required pursuant to the Obligations is not
made or rendered to Bank without being required to proceed first against
Borrower





-7-




or any other Guarantor or any other person or entity, or against any security
for Borrower’s or Guarantor’s obligations under the Loan Documents or hereunder.




Section 7.3.

If Bank employs counsel to enforce this Agreement by suit or otherwise,
Guarantor will reimburse Bank, upon demand, for all reasonable third party
expenses incurred in connection therewith (including, without limitation,
reasonable attorneys’ fees), whether or not suit is actually instituted.  




Section 7.4.

Any notice, demand or request by Bank to Guarantor or by Guarantor to Bank shall
be in writing and shall be deemed to have been duly given or made if mailed by
certified mail or registered mail, postage prepaid, return receipt requested, or
sent by reputable nationally recognized overnight courier, addressed to Bank at
the address set forth on the first page hereof, to the attention of Senior Vice
President, Commercial Lending (or at the correct address of any assignee of
Bank) and in the case of Guarantor addressed to the address set forth on the
signature page hereof; or in accordance with the latest unrevoked written
direction from any party to the other party hereto.  




Section 7.5.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute but one and the same instrument.




Section 7.6.

This Agreement constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between Guarantor and Bank
with respect to the subject matter hereof.  If any clause or provision of this
Agreement shall be held to be illegal or invalid by any court, the invalidity of
such clause or provision shall not affect any of the remaining clauses,
provisions or sections hereof, and this Agreement shall be construed and
enforced as if such illegal or invalid clause or provision had not been
contained herein.  




Section 7.7.

Each and every default on account of the Obligations shall give rise to a
separate cause of action hereunder.  




Section 7.8.

Any waiver, consent or approval of any kind or character of any breach or
default by Guarantor under this Agreement, or any waiver of any provision or
condition herein contained, shall be effective only if evidenced by a writing
signed by Guarantor and by Bank, and shall be effective only to the extent in
such writing specifically set forth.  




Section 7.9.

The provisions of this Agreement may from time to time be modified or amended,
but only by a writing signed by Guarantor and by Bank.  




Section 7.10.  No delay or failure of Bank in exercising any right, remedy,
power or privilege hereunder shall affect such right, remedy, power or
privilege; nor shall any single or partial exercise thereof or any abandonment
or discontinuance of steps to enforce such a right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights and





-8-




remedies of Bank shall be cumulative and not exclusive of any rights or remedies
which Bank would otherwise have.  




Section 7.11.  All accounting terms used in this Agreement and not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistently applied.  




Section 7.12.  All representations, warranties, covenants and agreements of
Guarantor contained herein or in the Loan Documents or made in writing in
connection herewith shall survive the execution and delivery of this Agreement.
 




Section 7.13.  [INTENTIONALLY BLANK]  




Section 7.14.  This Agreement (i) is and shall be deemed made under, governed by
and construed and enforced in accordance with the internal law of the
Commonwealth of Pennsylvania, except to the extent that the procedural laws of
the State of Connecticut shall apply to any action commenced by Bank in pursuit
of its remedies hereunder or otherwise, as applicable, and (ii) is and shall be
enforceable only in the State Courts of said Commonwealth with an action
commenced in the Court of Common Pleas of Allegheny County, and/or in the
Federal Courts of said Commonwealth with an action commenced in the United
States District Court for the Western District of Pennsylvania, except to the
extent that any action commenced by Bank in pursuit of its remedies hereunder or
otherwise, shall be enforceable in the State Courts and/or Federal Courts of the
State of Connecticut, at Bank’s sole discretion.  Guarantor hereby waives any
claim that Pittsburgh, Pennsylvania is an inconvenient forum and any claim that
any action or proceeding arising out of or relating to this Agreement and
commenced in the aforesaid Courts lacks proper venue.




Section 7.15.  This Agreement shall be binding upon and shall inure to the
benefit of Bank and Guarantor and their respective heirs, personal
representatives, successors and assigns, except that Guarantor may not assign or
transfer any of Guarantor’s rights or obligations hereunder except with the
prior written consent of Bank.  




Section 7.16.  Whenever used herein, the singular number shall include the
plural, the plural the singular, the use of any gender shall be applicable to
all genders, and the word Guarantor shall be deemed to include Inland
Diversified Real Estate Trust, Inc. and its successors and assigns.  







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




[SIGNATURE ON FOLLOWING PAGE]








-9-




IN WITNESS WHEREOF, this Agreement has been duly signed and delivered by the
undersigned at the place and as of the day and year first above written.  




WITNESS:

INLAND DIVERSIFIED REAL ESTATE

TRUST, INC., a Maryland corporation







/s/ Kelly Janisch

By: /s/ Barry L. Lazarus

   Barry L. Lazarus, President




Address:

2901 Butterfield Road

Oak Brook, Illinois 60523














-10-
















STATE OF ILLINOIS

)

)

SS:

COUNTY OF DUPAGE

)







On this, the 3rd day of October, 2012, before me, a Notary Public, the
undersigned officer, personally appeared BARRY L. LAZARUS, who acknowledged
himself to be the President of INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a
Maryland corporation, and that he as such President, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the company by himself as such President.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.







/s/ Eugene Filice

Notary Public







MY COMMISSION EXPIRES:









